Citation Nr: 1235110	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to malaria.

2.  Entitlement to service connection for tinnitus, to include as secondary to malaria.

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to June 1947 and from August 1950 to April 1952.  The Veteran also had document service in the National Guard from June 1947 to June 1948 and claimed service in the National Guard for an undetermined period after April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in May 2009 and April 2010, by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown to be related to his active duty service or a service-connected disability.

2.  The Veteran's current tinnitus is not shown to be related to his active duty service or a service-connected disability.

3.  There is no evidence that the Veteran's malaria is active, and no evidence of residuals of malaria.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2011). 

2.  Tinnitus was not incurred in or aggravated by active duty service and was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2011). 

3.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss, to include as secondary to malaria, the RO's June 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for tinnitus, to include as secondary to malaria, the RO's March 2010 letter advised the Veteran of the elements of the notice requirements.  Id.

With respect to the Veteran's claim of entitlement to a compensable rating for malaria, prior to the initial adjudication of the claim, a January 2009 letter advised the Veteran of the elements of the notice requirements.  Id.  The January 2009 letter also notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities, the different types of evidence available to substantiate his claims for a higher rating, the need to submit evidence of how such worsening effected his employment, and the requirements to obtain higher ratings.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).   

Based on the above, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met with respect to each of the above-captioned claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In November 2007, the National Personnel Records Center (NPRC) performed thorough and extensive search for a complete set of the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that a portion of the Veteran's service treatment records were destroyed in a fire and, thus, a complete set was unavailable for review.  Any further efforts to locate them would be futile.  As a consequence of the Veteran's complete service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO obtained the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Beyond the unavailable service treatment records discussed immediately above, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided a VA audiological examination in August 2011 to determine the presence of bilateral hearing loss and tinnitus and, if present, whether either disorder was incurred in, due to, or aggravated by the Veteran's active duty service, or whether either disorder was due to or aggravated by a service-connected disability.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical examination, and rendered opinions that addressed all of the salient questions present by the Veteran's service connection claims.  As such, the Board finds that the August 2011 VA examination is adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the August 2011 VA examiner asked the Veteran how his bilateral hearing loss and tinnitus affected the conditions of his daily life.  With respect to his bilateral hearing loss, the Veteran stated that he was unable to understand command orders to fire his gun; that is it was difficult to have conversations; and that loud noise caused dizziness and balance problems.  With respect to tinnitus, the Veteran stated that it was distracting and disturbing.  While this may not constitute a complete assessment of the functional effects of the Veteran's bilateral hearing loss and tinnitus, to date, the Veteran has not advanced an argument that the August 2011 audiological examination was deficient in any respect or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Veteran was provided a VA examination in August 2011 to determine the severity of his service-connected malaria and/or whether there were any residuals of his malaria.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered the appropriate clinical tests, and rendered an opinion that addressed the salient questions present by the Veteran's increased rating claim.  As such, the Board finds that the August 2011 VA examination is adequate for rating purposes.  See Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from December 1945 to June 1947 and from August 1950 to April 1952.  He also served in the National Guard from June 1947 to June 1948, and claimed service in the National Guard following his April 1952 active service discharge.  In March 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In November 2008, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected malaria.  In December 2009, he submitted a claim of entitlement to service connection for tinnitus.  After these claims were denied, the Veteran perfected appeals of each claim to the Board.  In June 2011, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Board then remanded all three claims for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain the presence of bilateral hearing loss and tinnitus and, if present, whether either or both were incurred in or due to his active duty service, or was or were due to or aggravated by a service-connected disability.  The Board also directed the RO to afford the Veteran a VA examination to ascertain the severity of the Veteran's malaria.

While his claims were in remand status, the Veteran underwent two VA examinations in August 2011.  The RO continued the denial of the Veteran's claims in an August 2012 supplemental statement of the case and then remitted the claims to the Board for further appellate review.  Based on the above, the Board finds that RO substantially complied with the June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is not required, and, thus, the Board will address the merits of the Veteran's claims herein.

I.  Bilateral Hearing Loss and Tinnitus

In support of his claims, the Veteran has asserted that his current bilateral hearing loss and tinnitus were incurred in or due to his active duty service.  Specifically, the Veteran said that he served in the 936th Field Artillery Battalion, Battery "B," during the Korean War, which exposed him to acoustic trauma associated with firing 155-millimeter howitzers.  Alternatively, the Veteran claimed that his current bilateral hearing loss and tinnitus were caused or aggravated by his service-connected malaria and/or the treatment he received for his malaria.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of inservice aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); but see VAOPGCPREC 67-90 (July 18, 1990)(finding that "service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.").  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.

Preliminarily, the Veteran did not assert and the evidence of record did not support finding that he was exposed to acoustic trauma during his first period of active duty service or during his National Guard duty.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  The Veteran's service records clearly indicated that he was assigned to the 936th Field Artillery Battalion, Battery "B," during his second period of active duty service.  As such, the Board finds inservice noise exposure associated with artillery fire during his second period of active duty service.  For the sake of completeness, the Board will review all of the Veteran's available service records.  See O'Hare, 1 Vet. App. at 367.

In October 1945, the Veteran underwent a pre-induction examination.  The Veteran did not report treatment for or a history of any hearing loss or tinnitus.  A clinical examination demonstrated no ear abnormalities.  On a hearing acuity test, the Veteran scored 15/15, bilaterally.  The examination report did not describe whether the hearing acuity test was a spoken or whispered voice test.  

In December 1945, the Veteran underwent an entrance examination.  Upon clinical evaluation, there were no ear abnormalities.  Further, on a hearing test, the Veteran's scored 15/15, bilaterally.  The examination report did not describe whether the hearing test was a spoken or whispered voice test.  Ultimately, it was determined that the Veteran met the minimum physical standards for service.

Service treatment records dated in March and April 1946, associated with treatment for pneumonia, included a PULHES profile scores of "1" with respect to his the Veteran's "hearing and ears."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

During a June 1947 discharge examination, a clinical evaluation did not reveal any ear abnormalities.  Further, on whispered voice testing, the Veteran scored 15/15, bilaterally.  There was no indication that the Veteran complained of or received treatment for bilateral hearing loss or tinnitus.  Indeed, beyond experiencing a 

concussion, the Veteran denied any significant medical and/or surgical history during his service.

According to an undated Report of Medical Examination, there were no significant abnormalities associated with the Veteran's ears and no perforations of his ear drums, but that his ear drums were "[r]etracted mild bilateral."  On a whispered voice test, the Veteran scored 15/15, bilaterally.  No diagnosis of bilateral hearing loss or tinnitus was rendered.  The purpose of the examination was "extended active duty."  In the personal information section of the examination report, the Veteran's date of birth was listed as September 28, 1927, and, at the time of his then most recent birthday, he had attained the age of 22 years old.  By extrapolation, the Board finds that this examination occurred sometime between September 28, 1949 and September 28, 1950, and, thus, was apparently administered as part of the induction process for the Veteran's second period of active duty service.

According to a February 1950 active duty enlistment examination report, the Veteran did not complain of or receive treatment for bilateral hearing loss or tinnitus.  A clinical examination demonstrated that the Veteran's ears were normal.  Further, on a hearing acuity test, the Veteran scored 15/15, bilaterally.  Whether this test was whispered versus spoken voice was not provided.  The Veteran was found qualified for active duty service.

According to an April 1952 discharge examination, the Veteran did not complain of or received treatment for bilateral hearing loss or tinnitus.  A clinical examination demonstrated that the Veteran's ears were normal.  Further, on spoken and whispered voice testing, the Veteran scored 15/15, bilaterally.  Moreover, the Veteran's hearing and ears were assigned a PULHES profile score of "1," indicating a high level of fitness.  Ultimately, it was determined that the Veteran was physically qualified for release from active duty service.

In July 1959, the Veteran underwent a private audiological examination that demonstrated puretone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
10 (20)
-
40 (45)
LEFT
10 (25)
5 (15)
0 (10)
-
30 (35)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  In the remarks section of the examination report, the medical professional wrote, "Sound at 12000 [Hertz] is almost the same the continuous ringing [the Veteran] hears in right ear."  No specific diagnosis of bilateral hearing loss or tinnitus was provided, and no etiological opinion was rendered.

According to a May 1984 private audiological examination, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
-
85
LEFT
65
55
70
-
90

The examiner did not provide a diagnosis of either bilateral hearing loss or tinnitus, and no etiological opinion was included in the examination report.

In a June 1984 letter, a private doctor stated that the Veteran served "on the crew of 105 mm Howitzer [and] 155 mm."  discussed the Veteran's inservice acoustic trauma associated with artillery fire.  The doctor then stated that the Veteran had increasing hearing loss since that time.  The doctor then opined that the Veteran's hearing loss was "service connected."

In a July 1984 statement, the Veteran asserted that he was serving in the National Guard and was activated in the summer of 1950 for service in Korea as a member of the 936th Field Artillery Battalion, Battery "B."  He claimed that he "saw action" throughout 1951 at which time his ears were "damaged."  He claimed that his hearing acuity gradually worsened since then.

In September 1984, the Veteran reiterated his July 1984 assertions, and also claimed that he did not undergo a discharge examination at the conclusion of his second period of active duty because he was transferred back to National Guard service.  He claimed that he was discharged from military service "some time later."

In December 1984, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported that his bilateral hearing loss had a gradual onset over several years.  He then described his inservice exposure to noise associated with artillery fire during his service in Korea, and the functional effects of his hearing loss that he experienced as a result.  The Veteran also complained of constant tinnitus that was "really loud," bilaterally.  In addition to this noise, the Veteran described a loud "humming" noise in his left ear.  A physical examination of the Veteran's ears revealed that his auditory canals were clear and that his ear drums were intact.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
80
LEFT
65
60
75
65
90

Ultimately, the diagnosis was mild sloping to severe sensorineural hearing loss, right ear, and moderate sloping to severe mixed hearing loss, left ear.  No etiological opinion was rendered.

In February 1985, the Veteran submitted a statement wherein he again asserted that he damaged his hearing during his active duty service consequent to noise exposure associated with artillery fire.  He also reiterated that he did not undergo an audiological examination upon his discharge from his second period of active duty.
In March 1985, a fellow service member, B.O.G., submitted a statement in support of the Veteran's claims.  Therein, B.O.G. stated that he served with the Veteran in Korea from August 1950 to January 1952.  He then stated that he knew that the Veteran was the "gunner" on a gun crew during training, and the Chief of Gun Section during their tour of duty in Korea.  B.O.G. then described the frequency of artillery fire and the Veteran's proximity to the artillery piece when it was fired.  He also stated that hearing protection was not required, and that he was aware that "a number" of crew members had ear problems due to the constant artillery fire.

In March 1985, another fellow service member, T.H.T, submitted a statement in support of the Veteran's claims.  Therein, T.H.T. attested to the fact that the Veteran served as a member of a gun crew in the 936th Field Artillery Battalion.  T.H.T. then stated that based on the Veteran's service he was "necessarily exposed" to a "great deal" of noise and "possibly" damage to his hearing.

In March 1986, H.B., another service member that served in Korea with the Veteran, submitted a statement.  Therein, H.B. stated that he began noticing that the Veteran was experiencing hearing difficulty after a few months of exposure to artillery fire.  H.B. stated that the Veteran's hearing difficulty was evidenced by his need to repeat himself and raise the volume of this voice when speaking to the Veteran.  H.B. described a situation wherein the Veteran broke a cigarette in half, using the pieces as makeshift ear plugs because the noise and "back blast" of the artillery fire was hurting the Veteran's ears.

In April 1999, the Veteran underwent a private audiological examination.  During the examination, the Veteran complained of decreased hearing acuity and dizziness with head movement.  Puretone thresholds, in decibels, were demonstrated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
-
90
LEFT
95
105
90
-
110

Ultimately, the diagnosis was severe mixed hearing loss, right ear, and profound mixed hearing loss, left ear.

In November 2008, the Veteran submitted a statement wherein he re-articulated the circumstances of his service in Korea, including exposure to noise from artillery fire.  He stated that he was not provided hearing protection.  He claimed that this inservice exposure was the beginning of his hearing loss.

In a February 2009 letter, another fellow service member, R.E.D., stated that he served in the 936th Field Artillery Battalion with the Veteran from January 1951 to December 1952.  He attested that he and the Veteran were subjected to noise associated with artillery fire 24 hours per day without the benefit of hearing protection.  In particular, R.E.D. stated that they were subjected to "backblast" due to a "change in powder."  He stated that this noise would "almost stun us at times due to the force and noise of the blast."  He opined that his contributed to "hearing loss in later years."

In a Match 2009 letter, J.R.E., a service member that served with the Veteran in Korea in 1951 and 1952 as an activated member of the National Guard.  He also attested that the Veteran was a member of the 936th Field Artillery Battalion, Battery "B."  J.R.E. stated that they experienced "numerous back blasts from the powder" they were using in the field artillery pieces.  He then stated that "many members of [their] crew" had "major" hearing problems due to these back blasts.

In a March 2009 letter, the Veteran stated that he was in charge of a gun crew in 1951 and 1952 during the Korean War.  He stated that his battalion was involved in combat operations in five "major" battles, and that his battery fired on a 24-hour-per-day basis.  He stated that this was when his current hearing loss started, and that his hearing loss steadily declined thereafter.

In July 2009, the Veteran underwent a VA audiological examination.  The Veteran recounted his inservice experiences.  He then endorsed undergoing a surgical procedure in 1999 subsequent to a diagnosis of otosclerosis.  The Veteran stated that his current bilateral tinnitus began in 1951, describing at a loud roar and ringing.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
95
100
105+
LEFT
60
55
80
90
90

After additional clinical tests were administered, the diagnosis was severe to profound mixed hearing loss, right ear, and moderate sloping to profound sensorineural hearing loss, left ear.  The examiner opined that the Veteran's tinnitus was as likely as not associated with his bilateral hearing loss.  The examiner then stated that an opinion as to the etiological relationship between the Veteran current hearing loss and his active duty service could not be provided with resorting to mere speculation.  In so doing, the examiner explained that there were complicating factors involved in rendering such an etiological opinion, including effects of the treatment the Veteran received for his service-connected malaria (quinine), the presence of otosclerosis, and the fact that there were no inservice audiograms.

In a November 2009 letter, A.J.I., a former service member, stated that he had known the Veteran since 1978.  Through their social relationship, A.J.I. stated that he had noticed that the Veteran's hearing acuity had decreased over the years.  He then discussed general conditions of combat during the Korean War, specifically saying that soldiers would use cotton, their fingers, cigarette filters, and toilet paper, among other things, as ear protection.  He also described a method that soldiers would employ to equalize the pressure in their ears in order to prevent damage when firing artillery.  He then acknowledged that he was not qualified to opine as to the etiology of the Veteran's hearing loss and tinnitus, but that it would not be difficult for him to believe that either or both were related to the noise exposure the Veteran experienced during his service in the Korean War.

In November 2010, the RO obtained a supplemental opinion from the July 2009 VA examiner.  Specifically, the RO requested that the examiner assess the etiological relationship between the Veteran's tinnitus and his active duty service.  The examiner stated that such an opinion could not be provided without resorting to mere speculation for the same reasons provided in the July 2009 VA audiological examination.

In August 2011, the Veteran underwent another VA audiological examination.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
100
105+
105+
105+
LEFT
70
65
80
95
100

After administering additional clinical tests, the diagnosis was bilateral sensorineural hearing loss.  The examiner then opined that the Veteran's bilateral hearing loss was "[not] at least as likely as not (50 [percent] probability or greater) caused by or a result of an event in military service."  In support of this conclusion, the examiner opined as follows:

Issue One:  Whether the Veteran's bilateral hearing loss and tinnitus were incurred or due to the Veteran's active duty service due to acoustic trauma.

Opinion One:  It is less likely as not that the Veteran incurred a hearing impairment in the 500 to 4000 Hertz range in either ear as a consequence of acoustic trauma during military service.

Rationale One:  The 1959 audiogram when converted to current standards shows a configuration and pattern that is consistent with middle ear pathology, i.e. - otosclerosis.  The 1959 results do not suggest a noise induced hearing loss in the 500 to 4000 Hertz range in either ear.  The results do not suggest that an otosclerotic lesion is masking a noise induced hearing loss.  This is a prima facie case of otosclerosis.  There is no question that the [V]eteran had significant noise exposure during the Korean War.  However, the evidence of record does not support a claim of noise induced hearing impairment.

Issue Two:  Whether the Veteran's bilateral hearing loss and/or tinnitus [was/were] etiologically related to his service-connected malaria, to include the treatment thereof.

Opinion Two:  It is less likely as not that the Veteran acquired a hearing impairment in the 500 to 4000 Hertz range in either ear as a consequence of malaria or medications to treat malaria.

Rationale Two:  The 1959 hearing test results provide a prima facie case that is consistent with otosclerosis and not malaria or ototoxicity.  The preponderance of the current medical literature suggests that hearing loss secondary to malaria and quinine treatment for malaria are temporary and resolve within less than a month after treatment is finished.  The examiner has seen thousands of cases of active duty, retirees, and veterans who were treated for malaria with quinine.  The examiner cannot recall any case in which a hearing impairment, if present, could be causally related to the disease of its treatment.

Issue Three:  Whether the Veteran's otosclerosis was aggravated during his active duty service, resulting in his current bilateral hearing loss and/or tinnitus.

Opinion Three:  It is less likely as not that otosclerosis was aggravated, or caused by, any military exposures, traumas, events, or conditions.

[Rational Three]:  There is no medical evidence to support a hypothesis of a causal relation, nexus, or correlation between acoustic trauma, military service, any aspect of military life, exposures, or use of military weapons to the onset or progression of otosclerosis.  There is no medical evidence to support a hypothesis of aggravation of otosclerosis by any exposures, condition, trauma, or other event during any aspect of military service.  Otosclerosis is more likely as not an inherited disease although its penetrance and the degree of expression is so highly variable that it may be difficult to detect an inheritance pattern.  It is thought to be more common in women, although recent temporal bone studies suggest that the general prevalence may not be as strong as thought.  The 1959 tests provides clinical evidence of the onset of otosclerosis consistent with the [V]eteran's history of gradual onset of hearing impairment after service.  A nexus with military noise exposure years earlier would be, at best, mere speculation.  The evidence of record is consistent with a disease process with no known relationship to military service.

Issue Four:  [W]hether the Veteran's current bilateral hearing loss and/or tinnitus are injuries superimposed on his current otosclerosis.

Opinion Four (A):  Hearing loss and tinnitus are not an injury due to otosclerosis.  Hearing loss and tinnitus are not superimposed on otosclerosis.

Rationale Four (A):  Medically, hearing loss is a sign of otosclerosis and tinnitus is a subjective symptom.  Otosclerosis and its signs and symptoms (i.e. hearing loss and tinnitus) are not 'inflicted to the body by external forces.'  Hearing loss and tinnitus are common manifestations of the disease and are not due to injury or superimposed on the condition.

Opinion Four (B):  If the intent of the issue was to ask whether otosclerosis was superimposed on a noise induced hearing loss, then the opinion is that it is less likely as not that otosclerosis is superimposed on a noise induced hearing loss.

Opinion Four (C):  If the intent was to ask if there was evidence of a noise induced hearing loss of other injury due to military service of acoustic trauma superimposed on an otosclerotic hearing impairment, the opinion is that it is less likely as not that there is evidence of any injury superimposed on the past or current otosclerotic hearing impairment.

Rationale Four (B) and (C):  Evidence of record.  The 1959 hearing test is consistent with otosclerosis.  The medical history is consistent with the gradual onset of the disease after service with its concommitant [sic] hearing loss and tinnitus.  The clinical impression of the current hearing impairment is that it is typical of multiple factors of age and the natural progression of otosclerosis.  The clinical impression from the history and evidence of record is one of otosclerosis.

(capitalization omitted).  The examiner noted that the Veteran reported two types of tinnitus.  Ringing tinnitus that the Veteran claimed had its onset during his active duty service and has persistent since then; and roaring tinnitus similar to a "truck engine sound" that the Veteran claimed started "some time after" he was discharged from military service.  The Veteran reported that the roaring sound was intermittent and has been getting worse in recent years.  The Veteran also stated that he experienced the roaring tinnitus contemporaneous to episodes of increased difficult with his balance.  Ultimately, the examiner opined that the Veteran's current tinnitus was "at least as likely as not (50 [percent] probability or greater)" a symptoms associated with his hearing loss "as tinnitus is known to be a symptom associated with hearing loss."  Further, the examiner opined that the Veteran's tinnitus was "not caused by or a result of military noise exposure."  In support of this conclusion, the examiner reasoned as follows:

The presence of tinnitus is clearly documented by the 1959 hearing test but the onset and circumstance of the onset were not.  The evidence of record supports the diagnosis of otosclerosis in 1959.  Tinnitus is a known symptom of otosclerosis.  The presence of a hearing loss consistent with otosclerosis provides a prima facie case for tinnitus to be a symptom of middle ear pathology and less likely as not to be related to acoustic trauma during military service.  The clinical impression gained from records and the 1959 test is consistent with the gradual onset of a middle ear disease with accompanied hearing loss and tinnitus.  Any opinion regarding the onset of tinnitus as due to acoustic trauma during service is not supported by available medical documentation and in light of evidence of otosclerosis in 1959.  The history of changes in tinnitus associated with loss of balance indicates pathologies other than acoustic trauma.  The etiology of the roaring tinnitus associated with balance problems is due to unknown factors at this time.  It is puzzling to note that tinnitus was clearly documented in 1959 but the next mention of tinnitus that could be located was 2004.  The 1999 surgical notes and audiogram are negative for the symptom.

In September 2012, the Veteran submitted a statement wherein he reasserted that his bilateral hearing loss and tinnitus were due to inservice noise exposure.  He again described the rigors of his active duty service and the level and magnitude of the inservice noise exposure.  The Veteran did not submit a contemporaneous waiver or RO review with this letter; however, the Board finds that no such waiver was required as the evidence was duplicative of previous submissions and, thus, was not pertinent.  38 C.F.R. § 20.1304 (2011).

Service treatment records do not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  Post-service records failed to document complaints of, treatment for, or diagnoses of bilateral hearing loss or tinnitus for several years after the Veteran separated from active duty service.  The first evidence of record wherein the Veteran complained of bilateral hearing loss or tinnitus was his July 1959 claim.  This period without complaints, treatment, or diagnoses is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

During the pendency of this appeal, the Veteran asserted that he experienced bilateral hearing loss and tinnitus since being exposed to noise from artillery fire during his active duty service.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that certain disabilities are not conditions capable of lay diagnosis).

The Veteran's assertions that he continuously experienced symptoms of bilateral hearing loss and tinnitus since the inservice noise exposure are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity and ringing of the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of bilateral hearing loss and tinnitus, the Board must also determine whether such evidence is credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  The evidence of record demonstrated the presence of bilateral hearing loss and tinnitus in July 1959.  Thus, the Board must address whether the Veteran's assertions are credible evidence that he continuously experiencing symptoms of bilateral hearing loss and tinnitus from the time of his inservice noise exposure until July 1959.

Throughout the pendency of this appeal, the Veteran asserted that he first experienced bilateral hearing loss and tinnitus during his active duty service consequent to exposure to noise associated with artillery fire.  He also consistently claimed that he did not undergo a physical examination upon his discharge from his second period of active duty.  The Veteran's service treatment records do not demonstrate complaints of or treatment for bilateral hearing loss or tinnitus.  But, as discussed above, a complete set of the Veteran's service treatment records were not available for review.  With that said, however, among the records that were obtained was an April 1952 discharge examination.  During that examination, the Veteran did not complain of or receive treatment for bilateral hearing loss or tinnitus.  Significantly, a clinical examination demonstrated that the Veteran's ears were normal, and on spoken and whispered voice testing, he scored 15/15, bilaterally.  Further, the discharge examination included a PULHES profile score of "1" for the Veteran's hearing and ears, which indicated a high level of fitness.  Odiorne, 3 Vet. App. at 457; Curry v. Brown, 7 Vet. App. 59, 68 (1994)(holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, there was evidence that Veteran underwent an examination upon his discharge from active duty service, and that evidence demonstrated that the Veteran was not then experiencing symptoms of either bilateral hearing loss or tinnitus.  While audiometric testing wherein his puretone thresholds are ascertained is undoubtedly more precise than whispered or spoken voice tests, whispered and spoken voice tests are alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (holding that the import of whispered voice testing must be weighed and considered).  Based on the above, the Board finds that the Veteran's assertions that he continuously experienced symptoms of bilateral hearing loss and tinnitus since his inservice exposure to noise associated with artillery fire not credible.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus based on a post-service continuity of symptoms is denied.  38 C.F.R. § 3.303.  The Board will now address whether service connection is warranted on a direct basis or secondary basis, to include as due to aggravation. 

The Board reiterates its previous finding that the evidence of record amply demonstrates inservice noise exposure associated with artillery fire occurring during his active duty service.  Further, the post-service evidence of record clearly demonstrated diagnoses of bilateral hearing loss and tinnitus.  As such, the salient question presented by the Veteran's claims is whether his current bilateral hearing loss and tinnitus are etiological related to the inservice noise exposure.  The evidence of record included two opinions wherein this questions was addressed:  A June 1984 private doctor's opinion and the opinion delivered by the August 2011 VA examination.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The June 1984 private doctor stated that the Veteran "was on the crew of 105 mm Howitzer [and] 155mm" and noted the Veteran's report that his hearing loss had increased since then.  The doctor then opined that the Veteran's hearing loss was, in his opinion, "service connected."  While the doctor referenced the Veteran's duties and provided an etiological opinion, there was no discussion of clinical findings and no underlying rationale as to how the conclusion was reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, the doctor did not consider the etiological significance of the Veteran's otosclerosis.  Moreover, the doctor did not mention the Veteran's service treatment records, including the April 1952 discharge examination.  As such, the Board finds that the opinion provided by the July 1984 private doctor is of limited probative value.

The August 2011 VA examiner discussed the Veteran's inservice noise exposure, reviewed the Veteran's service treatment records, administered a thorough clinical examination, considered the Veteran's diagnosis of otosclerosis, and provided an extensive rationale for the opinion rendered.  As such, the Board finds that the August 2011 VA examiner's opinion is the most probative evidence as to the etiological relationship between the Veteran's current bilateral hearing loss and tinnitus and his active duty service, to include acoustic trauma associated with artillery fire.  Schoolman, 12 Vet. App. at 310-11; Winsett v. West, 11 Vet. App. at 424-25.  Consequently, the Board is persuaded by the August 2011 VA examiner's opinion and, thus, finds that service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.

In making this finding, the Board observed that several fellow service members submitted statements in support of the Veteran's claims.  However, these statements largely supported the Veteran's assertion that he was exposed to inservice acoustic trauma, to which the Board has already found the Veteran was exposed.  To the extent that the Veteran and his fellow service members assert that the Veteran's current bilateral hearing loss and tinnitus are related to his active duty service, to include acoustic trauma, the Board finds that the matter of the determination of the origin of hearing loss, where the credible evidence first demonstrates such disorders several years after service with potential intervening or other causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are other potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran or his fellow service members possess the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, their assertions do not constitute competent evidence of etiology in this case.  

The Board will now address the issues of entitlement to service connection for bilateral hearing loss and tinnitus on a secondary basis, to include aggravation.  Throughout the pendency of this appeal, service connection has been in effect for malaria.  Service connection has not been awarded for any other disorder.  As such, the Board must assess if the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by the Veteran's service-connected malaria or the treatment the Veteran received for his service-connected malaria.  

In June 2011, the Board determined that the July 2009 VA examiner's opinion was inadequate for purposes of determining service connection, even when considering the November 2010 supplemental opinion.  As such, this opinion will not be considered herein.

The only other opinion of record assessing the relationship between the Veteran's service-connected malaria and the treatment he received for malaria and his current bilateral hearing loss and tinnitus, to include on the basis of aggravation, was delivered by the August 2011 VA examiner.  In this, and in other cases, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent opinion of record concerning the etiological relationship between the Veteran's service-connected malaria and the treatment he received for malaria and his current bilateral hearing loss and tinnitus, to include on the basis of aggravation, is negative to his claim.  As such, service connection for bilateral hearing loss and tinnitus is denied on secondary basis, to include aggravation by a service-connected disability.

Finally, the evidence of record demonstrated that the Veteran's otosclerosis is a hereditary disease.  As such, in the June 2011 remand, the Board requested that the August 2011 VA examiner assess whether the Veteran's otosclerosis was aggravated by his active duty service, to include exposure to acoustic trauma.  Further, the Board requested that the examiner opine as to whether any such aggravation was evidenced by the manifestation of the Veteran's current bilateral hearing loss and/or tinnitus.  Additionally, the Board asked the August 2011 VA examiner to address whether the Veteran's bilateral hearing loss and tinnitus were related to acoustic trauma and were superimposed on bilateral hearing loss and tinnitus associated with otosclerosis.  With respect these issues, the August 2011 VA examiner's opinion was the only opinion of record.  In each instance, the August 2011 VA examiner's opinion was negative to the Veteran's claim and, thus, service connection for bilateral hearing loss and tinnitus is denied on the basis of aggravation of a hereditary condition and superimposed injuries.  Id.; see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711.  Moreover, as otosclerosis is a hereditary disease but was not first manifest in service or within the one year presumptive period following service, service connection is not warranted on that basis.  See VAOGCPREC 1-90, 55 Fed. Reg. 27757 (1990); VAOGCPREC 67-90, 55 Fed. Reg. 43253 (1990); VAOGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted as the most probative evidence shows that the Veteran's current bilateral hearing loss and tinnitus are not related to his military service, to include as due to noise exposure, and were not caused or aggravated by a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

II.  Malaria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Rating Schedule provides for a 100 percent rating for malaria during periods of active disease, confirmed by the "presence of malarial parasites in blood smears."  When inactive, malaria is to be rated based on residuals affecting other body organ and systems.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

In August 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected malaria.  During the examination, the Veteran described the onset of malaria and the treatment he received.  The Veteran denied a recurrence of malarial symptoms and was unaware of the existence of any residuals, although he stated that he was to unable to donate blood.  A clinical evaluation did not reveal any residual symptoms or disorders associated with malaria, including splenomegaly, hepatomegaly, mental changes, renal damages, seizures, non-specific parasitic disease, jaundice, or anasarca.  Further, the examiner determined that malaria was not present, was not active, and was not in the "convalescence period."  Moreover, a malarial smear was negative.

The evidence of record does not otherwise demonstrate that the Veteran's service-connected malaria was active during the pendency of this appeal or for many years prior.  The evidence of record does not otherwise show that the Veteran experienced a residual symptom or disorder associated with malaria.  Consequently, the Board finds that the criteria for a compensable rating for malaria were not met for any period during the pendency of this appeal and, thus, the Veteran's claim must be denied.  38 C.F.R. § 4.88b, Diagnostic Code 6304; Hart, 21 Vet. App. at 509-510.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected malaria is evaluated as an infectious disease pursuant to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

The Veteran's malaria was not manifested by any symptoms or residuals during the relevant period associated with this appeal.  Further, an August 2011 malarial smear was negative.  The Veteran stated that he was unaware of any residuals of malaria beyond an inability to donate blood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of malaria and residuals therefrom, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a noncompensable rating describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against granting a compensable evaluation for the Veteran's malaria, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A compensable rating for malaria is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


